Exhibit 10.1
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
     Date of Grant: [          ]
     Number of Restricted Stock Units Granted: [          ]
     This Agreement dated [               ], is made by and between Euronet
Worldwide, Inc., a Delaware corporation (the “Company”), and [         ]
(“Participant”).
RECITALS:
          A. Effective May 18, 2006, the stockholders of the Company approved
the Euronet Worldwide, Inc. 2006 Stock Incentive Plan (the “Plan”) pursuant to
which the Company may, from time to time, grant Restricted Stock Units to
current or prospective key employees, non-employee directors or outside
consultants of the Company.
          B. Participant is an employee, consultant or non-employee director of
the Company or one of its Affiliates and the Company desires to encourage
him/her to own Shares and to give him/her added incentive to advance the
interests of the Company, and desires to grant Participant Restricted Stock
Units under the terms and conditions established by the Committee.
AGREEMENT:
          In consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties agree as follows:
          1. Incorporation of Plan. All provisions of this Agreement and the
rights of Participant hereunder are subject in all respects to the provisions of
the Plan and the powers of the Committee therein provided. Capitalized terms
used in this Agreement but not defined shall have the meaning set forth in the
Plan.
          2. Grant of Restricted Stock Units. Subject to the conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Participant and credits to a separate account maintained on the books
of the Company (“Account”) that number of Restricted Stock Units identified
above opposite the heading “Number of Restricted Stock Units Granted” (the
“RSUs” or the “Award”). On any date, the value of each RSU shall equal the Fair
Market Value of a Share. All amounts credited to Participant’s Account under
this Agreement shall continue for all purposes to be a part of the general
assets of the Company. Participant’s interest in the Account shall make him or
her only a general, unsecured creditor of the Company. The RSUs may not be sold,
transferred, gifted, bequeathed, pledged, assigned, or otherwise alienated or
hypothecated, voluntarily or involuntarily. The rights of Participant with
respect to the RSUs shall remain

 



--------------------------------------------------------------------------------



 



forfeitable at all times prior to the date on which such rights are settled (the
“Settlement Date”, as defined below).
          3. Consideration to the Company. In consideration of the granting of
the RSUs by the Company, Participant will render faithful and efficient services
as a Service Provider to the Company. Nothing in this Agreement or in the Plan
will confer upon Participant any right to continue as a Service Provider to the
Company or will interfere with or restrict in any way the rights of the Company,
which are hereby expressly reserved, to terminate Participant’s position as a
Service Provider to the Company at any time for any reason whatsoever, with or
without cause.
          4. Settlement of RSUs. At the Company’s option, the RSUs may be
settled by delivering to Participant or his or her beneficiary, as applicable,
either (i) an amount of cash equal to the Fair Market Value of a Share as of the
Settlement Date multiplied by the number of Shares underlying the RSUs held by
Participant (or a specified portion in the event of any partial settlement), or
(ii) a number of Shares equal to the whole number of Shares underlying the RSUs
then held by Participant (or a specified portion in the event of any partial
settlement). Any fractional Shares underlying RSUs remaining on the Settlement
Date will be distributed in cash in an amount equal to the Fair Market Value of
a Share as of the Settlement Date multiplied by the remaining fractional RSUs.
          Except as specifically provided elsewhere under the Plan, the
restrictions on RSUs subject to this Agreement will lapse and the shares subject
to this Award will be settled on the Settlement Date set forth below, but only
if Participant is, and at all times from the Date of Grant has been, a Service
Provider to the Company, or one of its Affiliates, and the RSUs have not
otherwise been cancelled.
          Prior to receiving the Shares underlying the RSUs, the Participant
shall not at any time be deemed to be the holder of, or to have any of the
rights of a holder with respect to any Shares underlying the RSUs subject to
this award.

     
a) Time Based
Criteria
  Subject to performance based criteria below, the Restricted Stock Units under
this Agreement shall vest and be settled as follows:

It shall be a condition of vesting that on the date concerned, the Participant
shall have been an employee, non-employee director or consultant of the Company
for the entire period from the date of grant to the Vesting Date.
 
   
b) Performance
Based Criteria
  Notwithstanding the terms provided in the box entitled “Time Based Criteria”
above, if Performance Criteria are set forth below, settlement of the Restricted
Stock Units under this Agreement will be accelerated, and the RSUs will be
settled in accordance with the schedule provided below, if such Performance
Criteria are met:

No Performance criteria

Provided that the above will be subject in each case to the following:

2



--------------------------------------------------------------------------------



 



     
 
  (i) to Participant’s service with the Company not terminating prior to the
date the Performance Criteria are achieved; and

(ii) the Committee’s determination and certification in writing that the
Performance Criteria have been achieved.

If the above sums do not derive a whole number of shares as of any Settlement
Date, then the number of shares vested shall be the lower whole number resulting
from such sum with any residual shares vesting as of the last Settlement Date.
     The Committee may, in its sole discretion, accelerate the Settlement Date
for any or all of the RSUs, if in its judgment the performance of Participant
has warranted such acceleration and/or such acceleration is in the best
interests of the Company.
          5. Cancellation of RSUs. Unless otherwise provided in this Section 5
or in the Plan, if Participant’s position as a Service Provider to the Company
or any of its Affiliates is terminated prior to the Settlement Date other than
by death or Disability, Participant shall thereupon immediately forfeit any and
all unsettled RSUs, and all RSUs shall be cancelled. Upon such cancellation,
Participant shall have no further rights under this Agreement. For purposes of
this Agreement, transfer of employment between the Company and any of its
Affiliates (or between Affiliates) shall not constitute a termination of
Participant’s position as a Service Provider. In the event that Participant’s
position as a Service Provider with the Company or any of its Affiliates is
terminated by the Company or any of its Affiliates prior to the Settlement Date
and due to Participant’s death or Disability, all unsettled RSUs shall be
settled effective on or as soon as administratively practical following the date
of Participant’s death or Disability but in no event later than February 15 of
the calendar year following the year of Participant’s death or Disability.
          6. Dividends and Voting. Prior to an RSU’s Settlement Date,
Participant shall not be entitled to receive dividend equivalent payments for
any dividends paid by the Company on Shares, whether payable in stock, in cash
or in kind, or other distributions, declared as of a record date that occurs on
or after the Date of Grant hereunder and prior to any cancellation of such RSUs,
Participant will have no voting rights with respect to any of the Shares
underlying the RSUs subject to this award unless and until they are issued to
Participant.
          7. Withholding of Taxes. The Company shall have the right to deduct
from any distribution of cash or Shares to the Participant an amount equal to
any income taxes, excise taxes and other amounts as may be required by law to be
withheld with respect to the Award.
          8. Long-Term Consideration for Award. Participant recognizes and
agrees that the Company’s key consideration in granting this Award is securing
Participant’s long-term commitment to advance and promote the Company’s business
interests and objectives. Accordingly, Participant agrees to the following as
material and indivisible consideration for this Award:
          (a) Fiduciary Duty. During his/her employment, directorship or
consultancy with the Company, Participant shall devote his/her full energies,
abilities, attention and business time to the performance of his/her particular
responsibilities and shall not engage in any activity which conflicts or
interferes with, or in any way compromises,

3



--------------------------------------------------------------------------------



 



performance of such responsibilities.
          (b) Confidential Information. Participant recognizes that by virtue of
his/her employment, directorship or consultancy with the Company, Participant
will be granted otherwise prohibited access to confidential information and
proprietary data which are not known to the Company’s competitors. This
information (the “Confidential Information”) includes, but is not limited to,
any of the following as it relates to the Company and any of its Affiliates’
(the “Euronet Group”): current and prospective customers; the identity of key
contacts at such customers; customers’ particularized preferences and needs;
marketing strategies and plans; financial data; personnel data; compensation
data; proprietary procedures and processes; and other unique and specialized
practices, programs and plans of the Euronet Group and its customers and
prospective customers. Participant recognizes that this Confidential Information
constitutes valuable property of the Euronet Group, developed over a significant
period of time and at substantial expense. Accordingly, Participant agrees that
he/she shall not, at any time during or after his or her employment,
directorship or consultancy with the Company, divulge such Confidential
Information or make use of it for his/her own purposes or the purposes of any
person or entity other than the Euronet Group.
          (c) Non-Solicitation of Customers. Participant recognizes that by
virtue of his/her employment, directorship or consultancy with the Company,
Participant may be introduced to and involved in the solicitation and servicing
of existing customers of the Euronet Group and new customers obtained by the
Euronet Group during Participant’s employment, directorship or consultancy.
Participant understands and agrees that all efforts expended in soliciting and
servicing such customers shall be for the permanent benefit of the Euronet
Group. Participant further agrees that during his/her employment, directorship
or consultancy with the Company, Participant will not engage in any conduct
which could in any way jeopardize or disturb any of the Euronet Group’s customer
relationships. Participant also recognizes the Euronet Group’s legitimate
interest in protecting, for a reasonable period of time after his/her
employment, directorship or consultancy with the Company, the Euronet Group’s
customers. Participant further acknowledges that the Euronet Group is in the
business of providing ATM management services, prepaid financial services, and
money transfer operations throughout the world, and that Participant has
knowledge of proprietary information relating to that worldwide business which,
if known to or used to the benefit of a competitor of the Company, would provide
a competitor with an unfair competitive advantage with regard to the Company’s
relationships with its customers. Accordingly, Participant agrees that, for a
period beginning on the date hereof and ending two (2) years after termination
of his/her employment, directorship or consultancy with the Company, regardless
of the reason for such termination, Participant shall not, in any location where
the Euronet Group conducts business or provides services to customers and in any
location where Participant provided services to the Company during the term of
Participant’s employment, directorship or consultancy with the Company, directly
or indirectly, without the prior written consent of the Chief Executive Officer
of the Company, market, offer, sell or otherwise furnish any products or
services similar to, or otherwise competitive with, those offered by the Euronet
Group to any customer of the Euronet Group (including, without limitation, the
business of providing ATM management services, prepaid processing and

4



--------------------------------------------------------------------------------



 



related services, and money transfer operations).
          (d) Non-Solicitation of Employees. Participant recognizes the
substantial expenditure of time and effort which the Euronet Group devotes to
the recruitment, hiring, orientation, training and retention of its employees.
Accordingly, Participant agrees that, for a period beginning on the date hereof
and ending two (2) years after termination of his/her employment, directorship
or consultancy with the Company, regardless of the reason for such termination,
Participant shall not, directly or indirectly, for himself or herself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any person who, during that two (2) year term,
is an employee of the Euronet Group.
          (e) Survival of Commitments; Potential Recapture of Options and
Proceeds. Participant acknowledges and agrees that the terms and conditions of
this Section 8 regarding confidentiality and non-solicitation shall survive both
(i) the termination of his/her employment, directorship or consultancy with the
Company for any reason, and (ii) the termination of the Plan for any reason.
Participant acknowledges and agrees that the grant of Options in this Agreement
is just and adequate consideration for the survival of the restrictions set
forth herein, and that the Company may pursue any or all of the following
remedies if Participant either violates the terms of this Section or succeeds
for any reason in invalidating any part of it (it being understood that the
invalidity of any term hereof would result in a failure of consideration for the
Options):

  (i)   declaration that the Option is null and void and of no further force or
effect;     (ii)   recapture of any cash paid or Shares issued to Participant,
or any designee or beneficiary of the Participant, pursuant to the Option; or  
  (iii)   recapture of the proceeds, plus reasonable interest, with respect to
any Shares that are both issued pursuant to this Option and sold or otherwise
disposed of by Participant, or any designee or beneficiary of Participant.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.
             (f) Acknowledgement. Participant acknowledges and agrees that
adherence to the foregoing requirements will not prevent him/her from engaging
in his/her chosen occupation and earning a satisfactory livelihood following the
termination of his/her employment, directorship or consultancy with the Company.
             (g) Court May Modify Restrictions. Although the parties have
attempted to reasonably limit Participant’s activities after the termination of
his/her employment, directorship or consultancy with the Company, the parties
agree that a Court may modify and enforce the restrictive covenants contained in
this Section 8 to the extent that it believes such modifications are necessary
for Participant’s restrictions under this Section 8 to be reasonable.

5



--------------------------------------------------------------------------------



 



               (h) Severability. The parties agree that if any part of this
Section 8 or the application of any part of this Section 8 is found by a court
to be void, voidable, invalid, unenforceable, or in conflict with any federal or
state law, then the remainder of this Agreement shall remain valid, fully
enforceable, and shall otherwise be given full force and effect.
          9. Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
          10. Amendment. This Agreement may be amended only by a written
agreement executed by the parties hereto which specifically states that it is
amending this Agreement.
          11. Governing Law. The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.
          12. Resolution of Disputes. Any dispute or disagreement which may
arise under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on Participant and the Company for all purposes.
          13. Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.
          14. Binding Effect. Except as expressly stated herein to the contrary,
this Agreement will be binding upon and inure to the benefit of the respective
heirs, legal representatives, successors and assigns of the parties hereto.
[Signature Page Immediately Follows]
          This Agreement shall be deemed fully executed and delivered by the
parties hereto upon the electronic signature/acceptance of the Participant via
email.

6



--------------------------------------------------------------------------------



 



The Company:

                By:           Rick Weller, Executive Vice President and Chief
Financial Officer               

7



--------------------------------------------------------------------------------



 



APPENDIX A
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN
_______________________________
Designation of Beneficiary
______________________________
     In connection with the RESTRICTED STOCK UNIT AGREEMENT (the “Award
Agreement”) entered into on ____________, 201______ between Euronet Worldwide,
Inc. (the “Company”) and ____________, an individual residing at ____________
(the “Recipient”), the Recipient hereby designates the person specified below as
the beneficiary of the Recipient’s interest in Restricted Stock (as defined in
the 2006 Stock Incentive Plan of the Company awarded pursuant to the Award
Agreement. This designation shall remain in effect until revoked in writing by
the Recipient.

            Name of Beneficiary:
          Address:                               Social Security No.:          
               

     The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.

            Date:           By:           [Recipient Name]             

County of ____________
State of ____________
     Sworn to before me this ______ day of _______, 201 ________

           
____________________
Notary Public
                       

8